MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                               Mar 24 2016, 8:43 am

this Memorandum Decision shall not be                                     CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ana M. Quirk                                             Gregory F. Zoeller
Muncie, Indiana                                          Attorney General of Indiana

                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In The Matter Of The                                     March 24, 2016
Termination Of The Parent-                               Court of Appeals Case No.
Child Relationship Of: A.J. and                          18A02-1510-JT-1581
A.C., (Minor Children),                                  Appeal from the Delaware Circuit
and                                                      Court
                                                         The Honorable Kimberly S.
M.J., (Father),                                          Dowling, Judge
                                                         The Honorable Brian M. Pierce,
Appellant-Respondent,
                                                         Magistrate
        v.                                               Trial Court Cause Nos.
                                                         18C02-1410-JT-43
The Indiana Department of                                18C02-1410-JT-44
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016         Page 1 of 20
      Brown, Judge.


[1]   M.J. (“Father”) appeals the involuntary termination of his parental rights with

      respect to his children A.J. and A.C. (the “Children”). Father raises one issue,

      which we revise and restate as whether the evidence is sufficient to support the

      termination of his parental rights. We affirm.


                                      Facts and Procedural History

[2]   Father and S.J. (“Mother”) had a daughter, A.J., born on August 28, 2006, and

      a son, A.C., born on November 17, 2009.


[3]   In January 2013, the State charged Father with criminal confinement, domestic

      battery, strangulation, and criminal mischief, and Father later pled guilty to

      criminal mischief. On January 31, 2014, the State charged Father with theft

      and receiving stolen property, and Father pled guilty to theft on June 17, 2014.

      In March 2014, the State charged Father with theft and resisting law

      enforcement, and Father pled guilty to theft on June 11, 2014. In October

      2014, the State charged Father with theft and resisting law enforcement while

      Father was “under probation and under house arrest.” Transcript at 75. On

      April 13, 2015, Father pled guilty to theft as a misdemeanor.


[4]   Meanwhile, on January 23, 2014, the Department of Child Services (“DCS”)

      filed petitions alleging that A.J. and A.C. were children in need of services

      (“CHINS”) due to Mother being hospitalized after injecting herself with bleach

      while the Children were in her care, that Father and Mother have a history of

      abusing drugs, specifically morphine, in the Children’s presence, that Father

      Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 2 of 20
      and Mother have a history of domestic violence in the Children’s presence, and

      that DCS was unable to physically locate Father.


[5]   On February 17, 2014, the court held an initial hearing at which Father failed to

      appear and Mother admitted the allegations that she was hospitalized in

      January 2014 after injecting herself with bleach while the Children were in her

      care, and that she and Father had a history of domestic violence in the

      Children’s presence.


[6]   On March 17, 2014, the court held a hearing, and DCS reported that Father

      was incarcerated in the Howard County Jail and was unable to appear. On

      April 14, 2014, the court held a hearing, Father admitted that the Children were

      CHINS, and the court adjudged the Children to be CHINS.


[7]   On April 25, 2014, the court entered Dispositional and Parental Participation

      Orders with respect to Father which ordered him to follow the

      recommendations of the DCS and providers, participate in home-based case

      work focusing on parenting, participate in individual counseling, participate in

      the recommendations of the substance abuse counselor at Meridian Services,

      and submit to random drug screens. On June 25, 2014, the family case

      manager filed a Notice of Parent Living in the Relative Home which stated that

      Father was released from the Delaware County Jail on June 17, 2014, had

      signed a safety plan concerning the Children, and had fully cooperated with

      DCS since his release from incarceration.




      Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 3 of 20
[8]    In July 2014, Father was referred to the intensive outpatient treatment program

       (the “IOT program”), completed that program in September 2014, and was

       then referred to an aftercare program which he did not complete. Al Adams, an

       addictions counselor, scheduled a meeting for September 26, 2014, to discuss

       Father’s positive drug screen and discrepancies regarding Father’s statements

       regarding the last time he used drugs, and sent Father a letter and left him a

       voicemail, but Father failed to appear. Father did not meet with Adams after

       September 16, 2014, until February 26, 2015.


[9]    Meanwhile, on August 5, 2014, the family case manager filed a Notice of

       Placement in Foster Care which asserted that Father had not been in contact

       with the family case manager since July 31, 2014, was considered non-

       compliant with his substance abuse treatment, missed his fifth scheduled drug

       screen on August 4, 2014, and failed to participate in individual counseling at

       Meridian Services. The Notice also asserted that A.J. had twenty-eight tardies

       and five absences since being placed in the grandmother’s home from February

       11, 2014, to the end of the school year.


[10]   On October 1, 2014, DCS filed petitions for the involuntary termination of

       Father’s parental rights to the Children.1 On November 5, 2014, the court

       ordered the Children to be placed with the maternal grandparents.




       1
        DCS also filed a petition for the involuntary termination of Mother’s parental rights to the Children.
       Mother later consented to adoption.

       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016             Page 4 of 20
[11]   On February 3, 2015, DCS filed a Motion to Terminate Reunification Services

       alleging that the Children had not been returned to the care of either parent

       since being removed on February 11, 2014, that parents failed to comply with

       substance abuse treatment, parents had failed to consistently make themselves

       available to the family case manager for drug screens, neither parent complied

       with individual therapy, and that the parents had not improved their ability to

       safely parent the Children.


[12]   On February 4, 2015, the court appointed special advocate (“CASA”) filed an

       Emergency Petition for Suspension of Visitation alleging that the Children

       reported seeing Father dropping off Mother for Mother’s visit, there is a long

       history of domestic violence between Father and Mother, Mother shared adult

       information with the Children and cursed at them, and that Father admitted on

       January 28, 2015, that he had too many emotional issues to raise the Children,

       that he was working on reuniting with Mother even though she was not good

       for him, and that they tend to focus on drugs when together. The CASA stated

       that A.J. reported being frightened by the news of her parents’ renewed

       relationship, and that the grandparents reported they were concerned that

       Mother was under the influence of some illicit substance on January 28, 2015.

       On February 6, 2015, the court held a hearing and ordered that the permanency

       plan for the Children be adoption.


[13]   On February 26, 2015, Adams recommended to Father that he complete the

       IOT program, and Father said that he wanted to take soboxone. Adams then



       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 5 of 20
       referred Father to the Opioid Addiction Treatment program (the “OAT

       program”).


[14]   On March 9, 2015, Aaron Mocherman, a mental health therapist and

       addictions counselor at Meridian Health Services, met with Father, discussed

       the requirements of the OAT program, and scheduled several months of

       individual and group appointments. Father did not attend the next individual

       session or the next group session. Mocherman did not have any contact with

       Father until June 2015. Due to Father’s lack of attendance, Mocherman did

       not consider Father to be a part of the OAT program.


[15]   At some point, Father told Adams that his probation officer would not allow

       him to have soboxone. On June 9, 2015, Adams met with Father, and Father

       stated that he wanted to return to aftercare. Adams reviewed what had

       happened and informed Father that he would not place him back in the

       aftercare group, and Father asked to speak with his supervisor. Adams’s

       supervisor explained the OAT program and referred Father back to

       Mocherman.


[16]   On June 15, 2015, Father completed another informed consent to restart the

       OAT program. Father stated that he had obtained a soboxone prescription

       outside of the OAT program which concerned Mocherman because it was not

       the preferred way that they administered treatment through the OAT program.


[17]   On July 24, 2015, the court held a termination hearing on DCS’s petitions. The

       court heard testimony from Patricia Duncan, the program director of the child

       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 6 of 20
       advocacy center at Meridian Health Services, Adams, Mocherman, Father,

       Father’s parents, Gail Baker, a behavioral clinician, and family case manager

       Susan Garrison-Brown (“FCM Garrison-Brown”).


[18]   Father testified that he did not comply with the drug screening schedule. He

       admitted that his case manager appeared at his home on May 4, 2015, and

       requested a drug screen, and he refused. He conceded that while he completed

       an IOP program, there were issues with regard to aftercare, he did not complete

       the IOP program a second time, and that he did not comply with Adams’s

       recommendations for substance abuse treatment. Father also stated that he

       wanted the court to believe that his own father, the grandfather of the Children

       and his employer, would not let him conduct a drug screen before he went to

       work at 7:30 a.m.


[19]   During Father’s testimony, the court stated:


               All you want to do is talk. And it doesn’t help to be honest with
               you. Because you blame everybody else. Even if you’re in
               treatment, you rarely if any of your testimony accepts [sic]
               responsibility. You blame your ex-wife, the mother of these
               children for being involved in the system when it was equal
               participation and equal failure on both you’re [sic] parts. And
               you will sit here in the courtroom and blame her. You blame
               your father. You blame the case manager for not setting up drug
               screens when they work for you. When I don’t believe for a
               minute that a painter, who paints, can’t be at the job site at 7:45
               and not 7:30 a.m.


       Transcript at 101-102.


       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 7 of 20
[20]   Father’s father testified that he would expect Father to attend the drug screens

       twice a week and that the job was secondary. He also testified that Father

       never told him that he needed to take a drug screen at 7:30 a.m. twice a week.

       The court asked: “[D]id [Father] ever say, hey boss, I need to be at DCS at 7:30

       a.m. to take a drug screen twice a week, can we work . . . .” Id. at 117. Father’s

       father stated: “Not twice a week. There might have been a time or two he

       mentioned it earlier. I don’t know. It hasn’t been something I’ve thought about

       much of cause he’s not asked me much about it.” Id.


[21]   On September 1, 2015, the court entered orders terminating Father’s parental

       rights, making detailed findings of fact, and concluding that there is a

       reasonable probability that the conditions which resulted in the Children’s

       removal and continued placement outside the home will not be remedied, that

       continuation of the parent-child relationship poses a threat to the Children’s

       well-being, that termination of Father’s parental rights was in the Children’s

       best interests, and that adoption is a satisfactory plan for the Children.


                                                   Discussion

[22]   The issue is whether the evidence is sufficient to support the termination of

       Father’s parental rights. In order to terminate a parent-child relationship, DCS

       is required to allege and prove, among other things:


               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.

       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 8 of 20
                 (ii) A court has entered a finding under IC 31-34-21-5.6
                 that reasonable efforts for family preservation or
                 reunification are not required, including a description of
                 the court’s finding, the date of the finding, and the manner
                 in which the finding was made.


                 (iii) The child has been removed from the parent and has
                 been under the supervision of a local office or probation
                 department for at least fifteen (15) months of the most
                 recent twenty-two (22) months, beginning with the date
                 the child is removed from the home as a result of the child
                 being alleged to be a child in need of services or a
                 delinquent child;


        (B) that one (1) of the following is true:


                 (i) There is a reasonable probability that the conditions
                 that resulted in the child’s removal or the reasons for
                 placement outside the home of the parents will not be
                 remedied.


                 (ii) There is a reasonable probability that the continuation
                 of the parent-child relationship poses a threat to the well-
                 being of the child.


                 (iii) The child has, on two (2) separate occasions, been
                 adjudicated a child in need of services;


        (C) that termination is in the best interests of the child; and


        (D) that there is a satisfactory plan for the care and treatment of
        the child.




Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 9 of 20
       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[23]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. “We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence.” Id. (quoting Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592

       N.E.2d 1232, 1235 (Ind. 1992)). “We confine our review to two steps: whether

       the evidence clearly and convincingly supports the findings, and then whether

       the findings clearly and convincingly support the judgment.” Id.


[24]   “Reviewing whether the evidence ‘clearly and convincingly’ supports the

       findings, or the findings ‘clearly and convincingly’ support the judgment, is not

       a license to reweigh the evidence.” Id. “[W]e do not independently determine

       whether that heightened standard is met, as we would under the ‘constitutional

       harmless error standard,’ which requires the reviewing court itself to ‘be

       sufficiently confident to declare the error harmless beyond a reasonable doubt.’”

       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 10 of 20
       Id. (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967), reh’g denied)). “Our review must

       ‘give “due regard” to the trial court’s opportunity to judge the credibility of the

       witnesses firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cnty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


[25]   Father asserts that DCS failed to establish with clear and convincing evidence

       that the conditions that resulted in the Children’s removal from the home

       would not be remedied. He argues that he was incarcerated until June 17,

       2014, he then obtained employment painting houses, and was living with his

       mother. Without citation to the record, Father states that he “had completed

       one IOT program and was beginning an OAT program” and had participated

       in individual and group counseling. Appellant’s Brief at 20. He contends that

       he was participating in a Suboxone clinic, participated in visitation with the

       Children, did a good job on his visits, and was attempting to turn his life around

       and become a better parent.


[26]   DCS asserts that Father does not challenge any of the trial court’s findings of

       fact and that the unchallenged findings support the court’s judgment. DCS also

       notes that Father challenges only one of the trial court’s legal conclusions, i.e.,

       that there was a reasonable probability that Father would not remedy

       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 11 of 20
       conditions, that he does not challenge the conclusion that continuation of the

       parent-child relationship posed a threat to the Children’s well-being, and that

       accordingly, this court is obliged to affirm the trial court’s order.


[27]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Father does not challenge the trial court’s conclusion that there is

       a reasonable probability that the continuation of the parent-child relationship

       poses a threat to the well-being of the Children. Nonetheless, we will address

       the merits of Father’s argument and review whether DCS established that there

       was a reasonable probability that the conditions resulting in the removal or

       reasons for placement of the Children outside the home will not be remedied.

       See In re J.G. and C.G., 4 N.E.3d 814, 820 n.2 (Ind. Ct. App. 2014) (noting that

       mother did not challenge the trial court’s finding that continuation of the

       parent-child relationship posed a threat to the well-being of the children and

       addressing the merits of mother’s argument that the court erred when it

       concluded that there was a reasonable probability that the conditions that

       resulted in the removal of the children were not remedied), trans. denied; In re

       J.T., 742 N.E.2d 509, 511-512 (Ind. Ct. App. 2001) (observing that mother did

       not challenge the trial court’s finding that continuation of the parent-child

       relationship posed a threat to the child’s well-being and that the statute was

       written in the disjunctive requiring the trial court to find only one of the two

       requirements of subsection (B) by clear and convincing evidence, but




       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 12 of 20
       nonetheless reviewing the evidence supporting the conclusion challenged by

       mother), trans. denied.


[28]   In determining whether the conditions that resulted in the Children’s removal

       will not be remedied, we engage in a two-step analysis. In re E.M., 4 N.E.3d at

       642-643. First, we identify the conditions that led to removal; and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior. Id.


[29]   A court may properly consider evidence of a parent’s prior criminal history,

       drug and alcohol abuse, history of neglect, failure to provide support, and lack

       of adequate housing and employment. In re N.Q., 996 N.E.2d 385, 392 (Ind.

       Ct. App. 2013). A trial court can reasonably consider the services offered by

       DCS to the parent and the parent’s response to those services. Id. Further,

       where there are only temporary improvements and the pattern of conduct

       shows no overall progress, the court might reasonably find that under the

       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 13 of 20
       circumstances, the problematic situation will not improve. Id. A trial court

       need not wait until a child is irreversibly influenced by a deficient lifestyle such

       that his or her physical, mental, and social growth are permanently impaired

       before terminating the parent-child relationship. In re Z.C., 13 N.E.3d 464, 469

       (Ind. Ct. App. 2014), trans. denied.


[30]   The trial court’s orders addressed Father’s participation in therapy and services.

       Specifically, the court entered substantially similar separate orders with respect

       to A.J. and A.C. and in the order related to A.J. found:

               5. This Court ordered that [Father] participate in home based
               case management, refrain from using illicit substances,
               participate in individual counseling, obtain a substance abuse
               evaluation and participate in the Intensive Outpatient Treatment
               Program, submit to random drug screens, participate in a
               visitation plan with the child, report to the DCS case manager
               any changes in his contact information, and to obtain sufficient
               income in order to maintain a home appropriate for the child. At
               the time of the dispositional hearing, [Father] was still
               incarcerated. Therefore, he was supposed to begin his services as
               soon as he was released from incarceration.


               6. [Father] was released from incarceration on or about June 17,
               2014 and began living with his mother, which was where [A.J.]
               was placed at that time. [Father] and [his mother] entered into a
               safety plan with DCS whereby [Father] agreed not to have any
               unsupervised contact with [A.J.] and not engage in the use of
               illegal drugs. However, by the next review hearing held on July
               28, 2014, this court found that [Father] had not participated in
               court ordered services, had not regularly visited with [A.J.] and
               had not complied with [A.J.’s] case plan. Based upon the lack of
               cooperation with the placement and [Father’s] lack of

       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 14 of 20
        compliance with services, this court authorized DCS to remove
        [A.J.] from the care of the paternal grandmother . . . .


        7. On August 5, 2014 DCS provided notice to the court that
        [Father] had been non-compliant with his drug treatment, failed
        to maintain regular contact with the case manager, missed five
        (5) scheduled drug screens and failed to participate in individual
        therapy.


        8. Father has a long history of substance abuse and [Father]
        continues to struggle with his addiction. Additionally, [Father]
        has been non-compliant with this court regarding drug screens
        and drug treatment. During the course of this case, [Father]
        missed ninety-one (91) drug screens, tested positive three (3)
        occasions and tested negative ten (10) times. Refusals or missed
        screens are considered to be positive screens. Therefore, [Father]
        tested positive on approximately eighty-eight (88) percent of his
        drug screens.


        9. The depth of [Father’s] non-compliance is demonstrated by
        his refusal to take a screen for FCM [Garrison-Brown] on May 4,
        2015 and his missed screen on May 18, 2015. Both requested
        and refused screens occurred less than three (3) months prior to
        this termination fact-finding.


        10. [Father] was not honest with the addictions counselor about
        a positive screen and relapse that occurred with [sic] he was in
        the Intensive Outpatient Treatment (IOT) program. When the
        addictions counselor attempted to set up a meeting to address the
        issue of the failed drug screen, [Father] failed to show up at the
        meeting. Between September 16, 2014 and February 26, 2015,
        [Father] failed to make any contact with his addictions
        counselor.




Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 15 of 20
        11. When [Father] did once again make contact with his
        addictions counselor in February 2015, [Father] requested to be
        put back into the aftercare program. When the counselor
        reminded [Father] that his recommendation was to place [Father]
        back into the IOT program due to his previous dishonesty,
        [Father] demanded to see the counselor’s supervisor. This
        particular counselor, Al Adams, has over thirty-four years of
        experience in treating substance abuse. This action by [Father] is
        demonstrative of the attitude that he has had during this entire
        case. His refusal to comply with this court’s orders, refusal to
        make himself available for drug screens, and refusal to comply
        with the recommendations of a treatment specialist with thirty-
        four years of experience all indicate to this court that [Father]
        will not comply with any future orders of this court.


        12. [Father’s] distortion of reality is reflected in his testimony
        concerning the Opioid Addiction Treatment (OAT) Program.
        After [Father] refused to re-enroll in IOT, [Father] was referred
        to the OAT Program. This intensive program consists of weekly
        individual and group therapy sessions and frequent drug
        screening to address opioid addiction. After a month to six
        weeks of this treatment, participants are evaluated to see if they
        would be an appropriate candidate for buprenorphine
        (Suboxone), which would be administered and regulated in
        conjunction with the OAT Program. The drug replacement
        therapy is one possible component of the OAT Program, but
        certainly not the main tool or a necessary component of the
        program. [Father] testified that his probation officer at that time
        would not allow him to take Suboxone and insinuated that his
        probation officer would not allow him to participate in the OAT
        Program. However, there was nothing keeping [Father] in [sic]
        fully participating in every other component of the OAT
        Program. When [Father] found out the strict requirements of the
        OAT Program prior to even being evaluated as a possible
        candidate to be placed on a drug replacement therapy regimen,
        he failed to follow through. [Father] made his initial

Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 16 of 20
        appointment on March 9, 2015 and then failed to appear for any
        subsequent therapy sessions until the middle of June.


        13. Even after [Father] re-engaged in counseling in June, [he]
        was dishonest with his counselor when he indicated that FCM
        Garrison-Brown was regularly drug screening him. And instead
        of being evaluated for drug replacement therapy and monitored
        through the OAT program, [Father] instead chose to obtain a
        prescription for Suboxone through a physician located in another
        county. Such behavior illustrates the lengths to which [Father]
        will go to avoid accountability when it comes to treating his
        opioid addiction.


        14. [Father] did not meaningfully participate in individual
        counseling, despite being court ordered to do so. [Father]
        participated in four (4) out of a possible forty-eight (48)
        counseling sessions. Because of [Father’s] failure to take
        advantage of this service, individual counseling has not improved
        or enhanced [his] ability to provide proper care and treatment for
        [A.J.].


        15. This court also ordered that [Father] participate in home-
        based case management services. [Father] kept and participated
        in three (3) out of fifty-two (52) possible appointments. Given
        [Father’s] lack of participation, this service did not enhance his
        ability to safely and effectively parent [A.J.].


        16. The one service for which [Father] has been the most
        consistent in attending has been his supervised visitation, making
        approximately seventy-five (75) percent of his recently scheduled
        visits. However, [Father] fails to appreciate how his missed
        visitations have negatively impacted [A.J.]. When [Father] no
        called and no showed one visit and then cancelled a second visit
        after [A.J.] had been transported to the visit site, DCS and the
        service provider instituted a procedure whereby [Father] had to

Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 17 of 20
        call the day before a visit to confirm that he was going to be
        there. [Father] was very resistant to this requirement and does
        not appreciate how this requirement was instituted in order to
        protect [A.J.’s] emotional well-being. [A.J.] was emotionally
        distraught after the missed visits and this requirement was put
        into place not to inconvenient [sic] [Father], but to protect [A.J.].
        [Father] fails to appreciate this fact.


        17. [Father] has a history of engaging in criminal behavior. In
        October 2014 [Father] was charged with theft and resisting law
        enforcement. [Father] pled guilty to theft in March 2015 and is
        currently on probation. After [Father] originally attended the
        CHINS hearings, he was soon thereafter charged with theft and
        resisting law enforcement in Howard County. In June 2014
        [Father] pled guilty to theft and was sentenced in that matter. In
        June 2014, three (3) separate cases in Delaware County were
        combined and [Father] pled guilty to two (2) counts of theft, and
        criminal mischief. The chronological case summaries (CCSs) of
        [Father’s] most recent criminal convictions have been entered
        into evidence and made part of the record.


        18. [Father] testified that his behavior over the last ten (10) years
        has been terrible, that he suffers from substance abuse and
        emotional issues, and that he is unable to currently care for
        [A.J.]. The court agrees with this assessment, but disagrees with
        [Father’s] request to extend him additional time to address these
        issues. [Father] has had ample opportunities to address his
        substance abuse, even while this termination case has been
        pending. In fact, the termination fact finding was originally
        scheduled to be heard on February 6, 2015. [Father] admitted
        that he was not engaged in any drug treatment program at that
        time. [Father] was also not engaged in drug treatment on March
        20, 2015, when this matter was reset. This hearing was once
        again continued to May 22, 2015. And again, [Father] had not
        participated in any drug treatment during that time. The fact that
        [Father] re-engaged in treatment for his addiction in the last six

Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 18 of 20
               weeks or so does not supercede [sic] [his] pattern of failing to
               successfully complete or even engage in drug treatment during
               the approximately eighteen (18) months of the open CHINS case.


       Appellant’s Appendix at 95-98.


[31]   As pointed out by DCS, Father does not challenge the court’s specific findings.

       The record reveals that Father failed to attend mental health therapy sessions,

       failed to complete an aftercare program following an IOT program, failed to

       appear for meetings, failed to attend individual and group therapy sessions, and

       refused a drug screen as recently as May 4, 2015. On January 28, 2015, less

       than six months before the termination hearing, Father admitted to the CASA

       that he had too many emotional issues to raise the Children and that he was

       working on reuniting with Mother even though she was not good for him and

       that they tend to focus on drugs when together. At the July 24, 2015 hearing,

       Mocherman testified that Father missed a group session in the OAT program

       “[j]ust since June.” Transcript at 62. FCM Garrison-Brown testified that she

       believed that the conditions which resulted in the removal of the Children will

       not be remedied. The CASA indicated that it was in the best interest of the

       Children to have the parental rights terminated.


[32]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there was a

       reasonable probability that the conditions leading to the Children’s removal

       would not be remedied.



       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 19 of 20
                                                   Conclusion

[33]   We conclude that the trial court’s judgment terminating Father’s parental rights

       is supported by clear and convincing evidence. We find no error and affirm.


[34]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1510-JT-1581 | March 24, 2016   Page 20 of 20